Citation Nr: 1329574	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for the posttraumatic stress disorder (PTSD) and 
major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2011 rating 
decision of the U.S. Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which 
granted service connection for PTSD and MDD, and assigned an 
initial disability rating of 50 percent, retroactively 
effective from July 19, 2010, the date of the Veteran's 
service connection claim.  The Veteran filed a Notice of 
Disagreement (NOD) in March 2011, appealing the initial 
disability rating assigned.  The RO issued a Statement of 
the Case (SOC) in September 2012.  In October 2012, the 
Veteran filed his Substantive Appeal.  Thus, the Veteran 
perfected a timely appeal of this issue.

In July 2013, the Veteran was afforded his requested Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge (AVLJ).  A copy of the hearing transcript 
has been associated with the claims file.

The RO certified this appeal to the Board in April 2013 and, 
in July 2013, the Veteran submitted additional evidence.  
However, he waived his right to have the RO initially 
consider this evidence in a statement from his 
representative dated that same month.  38 C.F.R. §§ 20.800, 
20.1304 (2013).

The Veteran's Virtual VA records were also reviewed and 
considered in preparing this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

Throughout this appeal, the Veteran's PTSD and MDD have been 
manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent disability 
rating for the PTSD and MDD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic 
Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Board's decision to grant a 100 percent disability 
rating for the Veteran's PTSD and MDD herein constitutes a 
complete grant of the benefits sought on appeal.  Thus, no 
further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) and the implementing 
regulations.  38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2013).  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from a disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 
(2013).  Specific diagnostic codes will be discussed where 
appropriate below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial disability 
rating is a separate and distinct claim from a claim for an 
increased rating.  Fenderson, 12 Vet. App. at 119.  When 
assigning an initial disability rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial disability 
rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran's service-connected PTSD and MDD is currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
DC 9411, which refers to the General Rating Formula for 
Mental Disorders.  

Under the General Rating Formula, a 50 percent rating is 
warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and, inability to establish and maintain effective 
relationships.  Id.

A higher 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; and, memory loss for names of close 
relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or 
social impairment equivalent to what would be caused by the 
symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has embraced the Mauerhan Court's interpretation of 
the criteria for rating psychiatric disabilities.  Sellers 
v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Throughout his appeal, the Veteran's GAF score has been 41.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 44-47.  However, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a disability, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disability, 
which provide the primary basis for the rating assigned.  
See 38 C.F.R. § 4.126(a).

Initially, the Board notes that the Veteran has been 
diagnosed with Alzheimer's disease, as shown in a private 
examination in November 2007.  The Veteran is not currently 
service-connected for his Alzheimer's disease.  The Board 
recognizes that the Alzheimer's disease may have overlapping 
symptoms with the PTSD and MDD.  The claims file does not 
contain a medical opinion differentiating the Veteran's 
service-connected PTSD and MDD symptoms from his non-
service-connected Alzheimer's disease symptoms.  The 
Veteran, however, submitted treatise evidence indicating a 
link between Veterans with PTSD and the subsequent 
development of dementia.  Giving the Veteran the benefit of 
the doubt, the Board will attribute any overlapping symptoms 
to the service-connected PTSD and MDD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (holding that when a claimant 
has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability).  In this regard, the Board will now proceed to 
rate the Veteran's service-connected PTSD and MDD based on 
the evidence of record.  

The Board finds that the symtomatology required for a 100 
percent disability rating for the Veteran's PTSD and MDD is 
established by the evidence.  The 100 percent rating will be 
applied to the entire rating period.  38 C.F.R. § 4.130, DC 
9411.

Specifically, the Veteran was afforded a VA psychiatric 
examination in November 2010.  The Veteran's daughter also 
attended the examination with him due to his memory 
problems.  The Veteran resided with his daughter.  At the 
examination, the Veteran reported the following symptoms: 
memory problems; sleep problems; nightmares about the war; 
frequent memories of the war; crying spells; refusal to talk 
about the war; avoidance of the war; hypervigilance; 
emotionally detached and withdrawn; and, "extremely 
depressed" and "very sad."  The Veteran's daughter indicated 
that the Veteran mainly stays to himself.  Following a 
physical examination of the Veteran and a review of the 
claims file, the VA examiner determined that the Veteran's 
PTSD and MDD symptoms are frequent and severe.  The examiner 
found that the Veteran's PTSD and MDD symptoms have impaired 
him in all areas of functioning.  The examiner assigned a 
GAF score of 41, indicating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  These symptoms are consistent with a 100 
percent disability rating under the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.

Additionally, at his May 2011 Board hearing, the Veteran and 
his daughter testified that the Veteran currently 
experiences the following symptoms due to his PTSD and MDD: 
depression; memory loss; crying spells; sleep problems; 
enjoys being alone; hypervigilance; difficulty in adapting 
to stressful situations; change in spatial disorientation; 
periods of unprovoked irritability one to two times per 
month; and, not relative to the current date or time.  These 
symptoms are consistent with a 100 percent disability rating 
under the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, DC 9411.  The Federal Circuit has held 
that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be 
sufficient in and of itself.  Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran and his 
daughter have asserted his symptoms have remained frequent 
and nearly constant.  The Veteran and his daughter are 
competent to describe these symptoms.  They are uniquely 
suited to describe the severity, frequency, and duration of 
the Veteran's psychiatric symptoms, as these symptoms are 
capable of lay observation.  Their testimony is also 
credible, particularly inasmuch as it is substantiated by 
the medical evidence of record.  These symptoms are 
consistent with a 100 percent disability rating under the 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130, DC 9411.

Furthermore, in a December 2012 rating decision, the RO 
determined that the Veteran was no longer competent to 
handle the disbursement of his funds.  Under VA regulations, 
a mentally incompetent person is defined as one who, because 
of injury or disease, lacks the mental capacity to control 
or manage his or her own affairs, including disbursements of 
funds without limitation.  38 C.F.R. § 3.353 (2013).  This 
RO finding further supports the 100 percent rating for the 
Veteran's PTSD and MDD, as it shows an inability to perform 
activities of daily living (one of the enumerated suggested 
symptoms for the 100 percent rating).  38 C.F.R. § 4.130, DC 
9411.

The VA treatment records contained in the claims file do not 
provide contrary evidence, and only support the 
aforementioned evidence.

Therefore, the Board finds that the medical and lay 
evidence, combined with the Veteran's relatively low GAF 
score, indicates the Veteran's PTSD and MDD result in total 
occupational and social impairment.  In giving the Veteran 
the benefit of the doubt, the Board finds that a 100 percent 
disability evaluation is warranted for the Veteran's PTSD 
and MDD for the entire rating period on appeal.  38 C.F.R. 
§ 3.102 (2013).  The appeal is granted.


ORDER

A higher 100 percent disability rating is granted for the 
PTSD and MDD, retroactively effective from July 19, 2010, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


